Citation Nr: 0427026	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  97-26 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disability of the 
eyes. 
 
2.  Entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel





INTRODUCTION

The appellant served in Alabama Army National Guard between 
February 1973 and May 1996.  His service encompassed inactive 
duty for training and several periods of active duty for 
training (ACDUTRA). 

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1997 
rating decision of the Montgomery, Alabama Regional Office 
(RO) that denied service connection for focal 
chorioretinitis, probable toxoplasmosis, with hyperopia and 
presbyopia, claimed as due to eye injury.  Service connection 
was also denied for chronic foot dermatitis consistent with 
tineal rash and dyshidrosis.

This case was remanded by decisions of the Board in May 2000 
and May 2003.


FINDINGS OF FACT

1.  A disability of the eyes, currently diagnosed as 
toxoplasmosis, did not originate during the appellant's 
periods of ACDUTRA.

2.  The disability of the eyes, currently diagnosed as 
toxoplasmosis, existed prior to several periods of ACDUTRA 
and did not undergo a chronic increase in severity beyond 
normal progression during said periods of ACDUTRA. 

3.  Hyperopia and presbyopia are refractive errors. 

4.  A skin disorder of the feet did not originate during the 
appellant's periods of ACDUTRA.  

5.  A skin disorder of the feet existed prior to several 
periods of ACDUTRA and did not undergo a chronic increase in 
severity beyond normal progression during said periods of 
ACDUTRA.


CONCLUSIONS OF LAW

1.  A disability of the eyes, currently diagnosed as 
toxoplasmosis, was not incurred in or aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).  

2.  A skin disorder of the feet was not incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 101 (24) 106, 1110, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he developed eye disability from 
an eye injury in August1979, while serving on ACDUTRA or as 
the result of contracting toxoplasmosis after eating 
undercooked steak while serving on ACDUTRA in 1988 or 1989.  
He maintains that now has chronic and progressive eye disease 
as a result thereof for which service connection should be 
granted.  The appellant also contends that he initially 
developed a skin rash of the feet in 1988 or 1989 on ACDUTRA, 
which has never resolved for which service connection should 
also be established.  

At the outset, the Board points out that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims on appeal.  He was provided 
with a copy of the July 1999 rating action, an August 1997 
statement of the case, as well as supplemental statements of 
the case in January 1998, April 1998, May 1998, September 
1999, and February 2004.  These documents, collectively, 
provide notice of the law and governing regulations, the 
reasons for the determinations made regarding the claims, and 
the evidence which has been received in this regard.  In 
letters dated in November 2002 and April 2004, the veteran 
was notified of the VCAA, and the information and evidence 
needed to establish his claims and what evidence the VA would 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO has obtained VA and private records identified by the 
appellant which are available.  The case was remanded for 
further development on two occasions and VA examinations were 
conducted on his behalf in January 1997 and August 1999.  The 
RO has undertaken efforts to obtain the complete service 
medical records.  However, records prior to 1983 could not be 
located.  Both the National Personnel Records Center and the 
veteran's National Guard unit have indicated no other records 
could be located.  As such, the Board finds that any 
additional development in this area would not be beneficial.  
Thus, the Board finds that VA has met its duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim currently being decided.  

The Board notes that the VCAA letters dated in November 2002 
and April 2004 were mailed to the veteran subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A congenital or developmental defect, such as refractive 
error of the eye, is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
However, a superimposed injury or disease which occurs 
during, or as a result of, active service may be service- 
connectable. VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).

The veteran's statements describing the symptoms of his 
disability and his treatment are considered competent 
evidence.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

1.  Disability of the Eyes

Factual background

The service administrative records show that the veteran had 
numerous yearly periods of ACDUTRA including from June 1972 
until February 1973, July 28 to August 11, 1979, May 3 to May 
17, 1986, March 19 to April 10, 1988, and July 11 to July 25, 
1992.

The service medical records for the veterans ACDUTRA from 
June 1972 to February 1973 have not been furnished by the 
appropriate service department.  The United States Court of 
Appeals for Veterans Claims (Court), in O'Hare v. Derwinski, 
1 Vet. App. 365 (1991), has held that where service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit of the doubt rule, is heightened.  The 
Board notes that the veteran is not contending that the 
disabilities in issue are related to this period of ACDUTRA.

The records show that during an enlistment examination in 
June 1983 the veteran gave a history of eye problems.  His 
uncorrected distant vision was 20/20 bilaterally and 
uncorrected near vision was J-2, bilaterally.  The eyes were 
clinically evaluated as normal.  A periodic/retention 
examination report dated in April 1987 indicates that he was 
currently being treated for recurrent eye infection with 
drops.  It was recorded that he had had two episodes of eye 
infection five years before, and had had no further problems 
until March 1987.  Uncorrected near and distant vision was 
20/20 bilaterally.  Medical history noted on periodic 
examination report dated in November 1992 shows that the 
appellant had toxoplasmosis of the right eye in 1978 without 
residuals.  Uncorrected near and distant vision was 20/20 
bilaterally.  The eyes were clinically evaluated as normal.  
On periodic/retention examination in November 1995, it was 
reported that there was a history of toxoplasmosis of the 
right eye with refractive error.  It was recorded at that 
time that the appellant had had toxoplasmosis in 1980 with a 
recurrence in 1985.  Uncorrected near and distant vision was 
20/20 bilaterally.  The eyes were clinically evaluated as 
normal.  

Of record is a letter from the State Military Department 
dated in August 1979 ordering the appellant to report to 
Lyster Army Hospital to be hospitalized on August 12, 1979 
for treatment of an eye injury received on August 1, 1979.

Private clinical records were received from M. C. A., M.D., 
showing that the appellant was treated for eye problems from 
1987 to 1998.  In February 1987 he was seen for right eye 
blurring and redness of three days' duration.  Vision was 
20/30-1 in the right eye and 20/20-1 in the left eye.  Active 
toxolesion was diagnosed.  

The appellant underwent VA eye examination in January 1997 
whereupon history was provided to the effect that he was 
diagnosed with possible toxoplasmosis in the early 1980s.  It 
was noted that focal retinitis was reactivated occasionally.  
The appellant said that he initially had problems in the 
right eye, but now had some left eye symptoms as well.  It 
was reported that he had worn only reading glasses for 
approximately a year.  External examination before and after 
dilation was normal.  After dilation, funduscopic examination 
revealed some depigmented chorioretinal focal lesions 
scattered throughout the peripheral retina, more on the right 
than on the left.  The lens and anterior segment were 
otherwise normal.  Uncorrected near vision in the right eye 
was Jaeger=3, correctable to Jaeger=1.  Uncorrected distant 
vision in the right eye was 20/30-1 correctable to 20/20-1.  
Uncorrected near vision in the left eye was Jaeger=3, 
correctable to Jaeger=1.  Uncorrected distant vision in the 
left eye was 20/25-1 correctable to 20/20.  Diagnoses of 
focal chorioretinitis, probably toxoplasmosis, hyperopia and 
presbyopia were rendered.  

In a statement dated in April 1998, the appellant related 
that upon being seen for right eye redness and pain during 
training [at an unspecified date], the doctor asked him if he 
had eaten any meat which was not fully cooked.  The appellant 
said that he had eaten a rare steak two to three days before.  
He stated that the doctor told him he may have gotten the eye 
infection from the meat. 

Pursuant to Board remand, the appellant underwent VA eye 
examination in August 1999.  The examiner noted that the 
claims folder was reviewed.  It was reported that history was 
provided to the effect that he developed toxoplasmosis in 
1988 or 1989.  An examination was performed showing toxoplama 
lesions scattered throughout the right fundus.  There was 
some peripheral scarring in the left eye.  Uncorrected near 
vision was 20/60 correctable to 20/20 bilaterally.  Distant 
vision was 20/20-1 correctable to 20/20 bilaterally.  There 
was no visual field defect.  Diagnoses of toxoplasmosis, 
bilateral, now quiescent, and refractive error were rendered.  
The examiner commented that the usual method of acquiring 
toxoplasmosis in an adult was eating raw or improperly cooked 
meat.  It was added, however, that the time span from the 
ingestion of meat to the acute episode that the patient 
described was much less time than any that was listed in the 
medical authority consulted (Wayne's System of Ophthalmology 
Volume V) which showed that as much as 120 days was required 
prior to any ocular symptoms after ingestion of uncooked 
meat.  The examiner opined that the appellant's toxoplasmosis 
might or might not have been cause by the reported occasion 
that he ate rare meat, but was probably related to an earlier 
ingestion of improperly cooked meat.

Analysis

The history reported during the periodic/retention 
examination report dated in April 1987 indicates that the 
toxoplasmosis first occurred in 1982 and had bee quiescent 
for 5 years until March 1987.  The service administrative 
records do not show that the veteran was a member of the 
National Guard during 1982 or 1983.  The first clinical 
evidence of toxoplasmosis was in February 1987 when the 
veteran was treated by a private physician.  The VA examiner 
in August 1999 stated that usual method of acquiring 
toxoplasmosis in an adult was eating raw or improperly cooked 
meat.  Additionally, the examiner reported that the accepted 
medical authority showed that the incubation period for the 
toxoplasmosis organism was around 120 days.  This would rule 
incurrence during his ACDUTRA from May 3 to May 17, 1986 and 
is also not consistent with the veteran's statement that he 
sought treatment two to three days after eating rare meat.  

Additionally the examiner opined that the appellant's 
toxoplasmosis was probably related to an earlier ingestion of 
improperly cooked meat rather than the episode reported by 
the veteran.  The Board also points out that service 
connection is only permitted for an injury incurred in or 
aggravated by inactive duty training, not a disease.  There 
is no medical evidence which relates the toxoplasmosis to a 
period of ACDUTRA, to include during 1982 or 1983.  Also 
there is no medical evidence which shows that the disease of 
the eyes underwent a chronic increase in severity beyond 
natural progression during a period of ACDUTRA.  The 
veteran's vision was 20/20 at the time of the November 1995 
retention examination.  Likewise the recent VA examination 
showed his vision was correctable to 20/20 bilaterally and 
there was no visual field defect.  

There is documentation of an eye injury in August 1979 while 
on ACDUTRA.  However, as indicated above the VA examiner in 
August 1999, stated that usual method of acquiring 
toxoplasmosis in an adult was eating raw or improperly cooked 
meat.  The examiner did not relate the toxoplasmosis or any 
other eye disability to service, including the eye injury.  

Additionally, there is no clinical indication that such 
trauma resulted in any chronic residuals, as his vision was 
20/20 at the time of the November 1995 retention examination.  
Likewise the recent VA examination showed his vision was 
correctable to 20/20 bilaterally.  Additionally, the most 
recent medical evidence of record, the 1999 VA examination, 
diagnosed refractive error.  Refractive error is a disorder 
for which service connection may not be granted by 
regulation.  See. 38 C.F.R. § 3.303(c).  Consequently, 
service connection for a disability involving the eyes is 
denied.  

2.  Chronic Dermatitis of the Feet.

Factual background

A training sick slip dated on July 20,1992 indicated that the 
appellant sought treatment for a rash of the feet.  He was 
advised to avoid getting the feet week.  Topical creams were 
prescribed.  On periodic/retention examination report dated 
in November 1992, it was recorded that there was a history 
being treated for rash on both feet with Lotrimin cream.  An 
assessment of athlete's foot treatment - currently being 
treated, was noted.  On periodic/retention examination in 
November 1995, it was reported that a chronic foot problem 
had been diagnosed in 1988.  The feet and skin were evaluated 
as normal 

The appellant underwent VA examination in January 1997.  At 
that time he indicated that he first developed rash of both 
feet in service marked by a wet-type macerated appearance, 
which was somewhat itchy and would spread to the plantar 
surface of both feet.  He stated that the skin would flake 
and peel off on occasion, and would be painful enough at 
times that he could not stand or walk.  The appellant related 
that his feet were moist most of the time.  He said that he 
had used various creams and antifungal agents without relief.  
Following examination, an impression of chronic foot 
dermatitis consistent with recurrent tineal rash with 
dyshidrosis was rendered. 

Private clinical records were submitted by the appellant from 
Dr. B. which show frequents treatments for foot problems from 
March 1990 to November 1992. He was seen in March 1990 for a 
white macerated condition at the web of each foot, which 
reportedly had been present for the past year.  It was noted 
that his feet sweat a lot the year round.  It cleared up with 
lotion, but that the symptoms recurred.  A diagnosis of tinea 
pedis was rendered.  On a clinic entry in November 1992, the 
appellant was reported to have stated that he had developed 
more trouble with his feet when he went to summer camp and 
wore short boots.  

Analysis

The veteran asserts that he first developed foot rash during 
ACUDTRA.  The first evidence of a skin disorder involving the 
feet was in March 1990 when he was treated by a private 
doctor.  The treatment record places the onset of the skin 
disorder one year earlier, which would be March 1989.  The 
veteran was not on ACDUTRA at that time. Subsequent medical 
records show treatment for chronic skin problems involving 
the feet, diagnosed by the VA as recurrent tineal rash with 
dyshidrosis.  

During a periodic medical examination training report in 
November 1995, it was recorded that he had had a chronic 
problem of this nature since 1988.  Regardless, there is no 
medical evidence which shows that the foot problems began 
during any period of ACDUTRA.  

When seen by his doctor in November 1992, the appellant was 
that he had developed more trouble with his feet when he went 
to summer camp and wore short boots.  This assertion is 
consistent with his treatment in July 1992 while on ACDUTRA.  
However, there is no medical evidence of record which shows 
that the approximately two weeks annually of wearing short 
boots resulted in a chronic increase is disability.  

Temporary or intermittent flare-ups of a pre-existing 
condition during service are do not constitute aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Consequently, service connection for chronic foot 
rash must be denied.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for disability of the eyes, currently 
diagnosed as toxoplasmosis is denied. 
 
Service connection for a skin disorder of the feet is denied.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



